In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-18-00129-CR
                           _______________________

                 JOHNATHAN WESLEY BRUCE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 258th District Court
                             Polk County, Texas
                           Trial Cause No. 25,141


                          MEMORANDUM OPINION

      A jury found appellant Johnathan Wesley Bruce guilty of injury to a child

with intentional bodily injury, a third-degree felony, and assessed punishment at ten

years of imprisonment. See Tex. Penal Code Ann. § 22.04(a)(3), (f) (West Supp.

2018). 1 Bruce’s appellate counsel filed a brief that presents counsel’s professional




      1
        We cite the current version of the statute as amendments subsequent to
Bruce’s offense do not affect our disposition.
                                          1
evaluation of the record, and she concludes the appeal is frivolous and without merit

and that there are no arguable grounds for reversal. See Anders v. California, 386
U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We notified

Bruce of his right to file a pro se brief, but we have not received a response.

      Upon receiving an Anders brief, a court must conduct a full examination of

the record to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). We have independently

examined the entire appellate record in this matter. We conclude that no reversible

error exists, no arguable issues support an appeal, and this appeal is wholly frivolous.

See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the

court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”).

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

We affirm the trial court’s judgment. 2




      2
         Bruce may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.



                                              _________________________
                                                 LEANNE JOHNSON
                                                       Justice


Submitted on March 19, 2019
Opinion Delivered April 3, 2019
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          3